Appeal from an order of Special Term, Supreme Court, Broome County. Plaintiff sues defendant for wages under a contract of employ*1000ment which provides for grievance proceedings and arbitration in event of dispute between the parties. The first procedural step provided by the contract is a hearing before a manager of the employer and a representative of the union which had made the employment contract on plaintiff’s behalf. Plaintiff was discharged by defendant; and in response to a written demand by plaintiff for a hearing, plaintiff, a manager of the defendant, and a union representative, met and considered the grievance caused by plaintiff’s discharge. At the end of the conference the employer insisted upon plaintiff’s discharge and the union on plaintiff’s behalf initiated the next step in the arbitration procedure which was to submit the dispute to higher representatives of the union and officers of the defendant. This was done at a meeting of three representatives of the union and three representatives of the defendant employer. Plaintiff was not present and was not entitled to be present. The determination resulting from this meeting was adverse to plaintiff; the union initiated the next further step in the arbitration procedure, but withdrew its action. There has thus been a final determination against plaintiff in grievance and arbitration proceedings, under an agreement to which he is a party. His claim that the first step taken did not provide a “ hearing ” within the intent of the contract is one of the questions within the frame of the arbitration. Any “ alleged violation of the terms of this Agreement ” is expressly made a subject of the settlement of grievances. 'We do not pass on what remedies, if any, plaintiff may have directly to review the arbitration proceeding, or to compel further proceedings. We hold, merely, that an action at law for wages based on the contract of employment does not lie. Order staying action unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.